Citation Nr: 1507106	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  05-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the right lower extremity, claimed as the residuals of a fracture of the right tibia/femur.

2.  Entitlement to service connection for a lumbosacral disorder.
 
3.  Entitlement to an initial compensable disability evaluation for the hypertension disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from May 1991 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and January 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for a right lower extremity disorder and lumbar strain arise out of the December 2004 rating decision, and were denied by a Board decision in November 2009.  Thereafter, the Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand in October 2010, the decision was vacated and remanded for further action based on the findings in the Joint Motion.

This case was most recently remanded by the Board in June 2012 for further development.  The claim for an initial compensable rating for service-connected hypertension is now ready for disposition.

The issues of entitlement to service connection for residuals of a fracture of a right tibia/femur and a lumbosacral disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

		FINDING OF FACT

The Veteran's service-connected hypertension is not shown to be productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, but, giving the Veteran the benefit of the doubt, a history of diastolic pressure predominantly 100 or more with required continuous medication for control is indicated.


CONCLUSION OF LAW

The criteria for an initial rating not to exceed 10 percent for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for hypertension.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.

The Veteran was afforded VA examinations in November 2003, May 2009, and pursuant to the Board's June 2011 Remand in August 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

Historically, in a January 2010 rating decision, the RO implemented the Board's November 2009 decision which granted the Veteran's claim for service connection for hypertension, and assigned a noncompensable (0 percent) rating, effective February 27, 2004.  The RO assigned an initial noncompensable evaluation for the hypertension disability.  The Veteran has appealed the initial rating assigned for the hypertension. 

The Veteran's hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101 for hypertension.

Under this diagnostic code hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.

Throughout the period on appeal the Veteran's blood pressure has generally ranged from 171/107 on November 2003 VA examination to 120/60 on August 2011 VA examination.  The Board acknowledges that some VA treatment records periodically reflect diastolic readings of less than 100.  Specifically, records dated in July and August 2013 reflect readings of 131/88 and 120/82.  However, these treatment records also reflect that the Veteran continuously took medication, including hydrochlorothiazide (HCTZ) and Losartan, to control his hypertension condition.  Therefore, affording the Veteran all benefit of the doubt, the Board finds that the higher range of his blood pressure readings meet the criteria for a 10 percent rating under VA regulations.  38 C.F.R. § 4.104, DC 7101.  Therefore, the Board finds a 10 percent rating for hypertension is warranted.  Id.

A higher 20 percent rating is not warranted until the diastolic pressure is predominantly 110 or more and systolic pressure is predominantly 200 or more.  The evidence does not establish, nor does the Veteran contend, that he had blood pressure this high at any point during the period on appeal.  Accordingly a higher 20 percent rating is not warranted.

With respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate any impairment resulting from his hypertension.  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hypertension that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of high blood pressure requiring continuous control by medication.  These symptoms were specifically contemplated in the schedular rating that was assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture and consideration of an extraschedular rating is not warranted.  Moreover, the August 2011 VA hypertension examination report states that there were no effects on the Veteran's usual occupation.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the evidence shows that the Veteran is currently unemployed, the Veteran does not contend nor does the evidence show that he is unemployable due to his service-connected hypertension.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating not to exceed 10 percent for hypertension is granted.


REMAND

The Veteran contends that he is entitled to service connection for a right lower extremity disorder and a lumbosacral strain.

The Veteran maintains that he injured his right lower extremity when he fell in a ditch in 1991. He indicates that he was clinically evaluated with plantar fasciitis and a right femur fracture that was treated with rest and immobilization.  He further contends that he sustained a lumbosacral strain as a result of an in-service injury.

The parties to the October 2010 Joint Motion determined that based on the May 2009 examination on which the Board relied in its denial of the claims for service connection for a right lower extremity disorder and lumbosacral strain, it was unclear whether the Board denied the claim on the basis of no current disability or the lack of a nexus to service.  The parties also determined that the examination and the Board did not adequately address the Veteran's lay statements regarding relevant injury/treatment in service and continuing complaints following service.  Consequently, in June 2011 the Board remanded these issues for further examination. 

Pursuant to the June 2011 remand, the Veteran was afforded VA spine and joints examinations in August 2011 at which time the examiner diagnosed right ankle, right knee, and thoracolumbar spine strain-normal examination.  The examiner opined that the claimed conditions were not related to the Veteran's service based on the rationale that while he was treated for stress fractures of the calcaneous, it is unclear in his service treatment records (STRs) if there were stress fractures involving the right knee or right ankle.  The examiner explained that lumbosacral strain is an acute muscle condition that would not cause a chronic problem and that there is no mention of knee or ankle conditions in the STRs that would cause a chronic problem.  The examiner also indicated that an examination of the Veteran indicated that the Veteran had a normal back, knee and ankle.

In a January 2015 statement, the Veteran, through his attorney, continued to assert that he has right leg and low back conditions that are directly related to his service and possibly related to his service-connected right heel disability (residuals, calcaneal stress fracture of the right foot).  The Veteran requested additional VA examinations to confirm whether he has diagnosed right leg and low back disabilities if the claims could not be granted based upon the evidence of record.  Consequently, the Board finds that it had no alternative but to remand these issues for further examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule appropriate VA examinations by an examiner other than the August 2011 VA examiner to determine the nature and etiology of any right leg and low back disabilities.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current right leg and low back disabilities.

(b)  Is it at least as likely as not (50 percent or more probability) that any right leg and/or low back disability, diagnosed at any time during the appeal period, had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?  If arthritis (degenerative disk or joint disease) is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service and post-service treatment records, and SSA records.

The examiner must be informed that the Board accepts as credible the Veteran's assertion that he injured his right leg and low back during his service.

(c)  If a right leg and/or low back disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed right leg and/or low back disability is:

i. proximately due to his service-connected right heel disability OR 
ii. aggravated by his service-connected right heel disability.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


